Citation Nr: 0409056	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for left ankle degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

By rating decisions dated in March 2000 and May 2000, the RO 
determined that the veteran's claims of service connection 
were not well grounded.  However, following enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), and in response to a request from the veteran 
to again consider his claim, the RO re-adjudicated the 
veteran's claim in December 2002.  The effect of the re-
adjudication was to void the prior denials.  


REMAND

The veteran claims his current left ankle osteoarthritis 
began with an injury to his left ankle while on active duty 
in 1943.  The record indicates he did not thereafter 
experience difficulties with his left ankle until an injury 
to the ankle in an elevator incident in 1982.  Based on the 
veteran's statements regarding in-service injury to the left 
ankle, his personal physician has opined that the veteran's 
current ankle disability has its origins in the claimed 1943 
injury.  A VA examiner has opined that, since there is no 
evidence of record of a 1943 injury other than the veteran's 
lay testimony and that of his wife, and since the veteran has 
a significant history of osteoarthritis in the knees, it is 
more than likely that the veteran's current left ankle 
osteoarthritis is unrelated to military service.

The Board notes that the only service medical records (SMRs) 
in the claims file are the veteran's induction physical 
examination and his discharge physical examination.  The 
Board also notes that a correspondence from the National 
Personnel Records Center (NPRC) indicates that the veteran's 
medical and dental records appear to have been sent to the 
Chicago RO in 1951, yet there is no indication of record that 
the RO has conducted a search for those records.  There is 
also no indication in the record that the RO has requested 
additional searches by NPRC or queried any agency other than 
NPRC for clinical records.

Additionally, the Board notes that the veteran requested a 
hearing before a member of the Board sitting at the RO when 
he filed his substantive appeal.  He also submitted a 
separate statement wherein he asked for a hearing before an 
RO hearing officer.  The RO hearing was thereafter conducted, 
but it is not clear whether the veteran still desires a 
hearing before the Board, or whether the RO hearing satisfied 
his somewhat ambiguous hearing request.  The RO should 
contact the veteran to determine whether he still desires a 
hearing before a member of the Board sitting at the RO.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should conduct a search 
for the medical and dental records 
purportedly sent from NPRC to the RO 
in 1951.  The search and its result 
must be noted in the record.

3.  Since NPRC provided only the 
records of two physical 
examinations, the RO should contact 
NPRC again and request additional 
searches for treatment records, 
hospital records, or any other 
records which might have been filed 
with unit clinical records or in 
locations different from the 
location where examination reports 
are stored.  See 38 C.F.R. § 
3.159(c)(2).

4.  After the above actions are 
complete, and after undertaking any 
other development deemed 
appropriate, the RO should 
readjudicate the issue on appeal.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

5.  The RO should contact the 
veteran and ask him whether he still 
desires a hearing before a member of 
the Board sitting at the RO.  If so, 
such a hearing should be scheduled.  

After expiration of any applicable period allowed for 
response, and after the veteran has been given opportunity to 
appear at any requested hearing, the case should be returned 
to the Board for further appellate review, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

